EXHIBIT 99 NEWS RELEASE For Immediate Release For more information, ATC Technology Corporation Mary Ryan Updates Restructuring Actions for Drivetrain Business 630.663.8283 maryan@corpatc.com · Expects to record severance and related costs of approximately $1.5 million pre-tax or $0.05 per diluted share after tax in the second half of 2009 · Wins remanufactured engine programs expected to contribute $15-$17 million in annualized revenue · Now expects low single-digit Drivetrain segment profit margin · Announces second quarter earnings conference call Downers Grove, Illinois, Tuesday, July 21, 2009 – ATC Technology Corporation (ATC) (NASDAQ-GS:ATAC), today announced additional restructuring actions to reduce operating costs of its Drivetrain business resulting from the pending loss of the Honda transmission remanufacturing program that include additional workforce reductions and consolidation of certain warehousing activities.The
